NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                      2007-3111



                               HOWARD B. OVERTON,

                                                           Petitioner,

                                          v.


                     OFFICE OF PERSONNEL MANAGEMENT,

                                                           Respondent.


      W. Craig James, Mauk & Burgoyne, of Boise, Idaho, argued for petitioner.

       Meredyth D. Cohen, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent. With
her on the brief were Peter D. Keisler, Acting Attorney General, Jeanne E. Davidson,
Director, and Deborah A. Bynum, Assistant Director.

Appealed from: United States Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2007-3111


                             HOWARD B. OVERTON,

                                                     Petitioner,

                                          v.

                     OFFICE OF PERSONNEL MANAGEMENT,

                                                     Respondent.




                                  Judgment


ON APPEAL from the       Merit Systems Protection Board

in CASE NO(S).           DE0831050329-C-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MICHEL, Chief Judge, RADER, and LINN, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED: November 13, 2007                       /s/ Jan Horbaly
                                               Jan Horbaly, Clerk